 1   DAVrD L. ANDERSON (CABN 149604)
     United States Attomey
 2
     HALLTE HOFFMAN (CABN 2t0020)
 )   Chief, Criminal Division

 4   ASEEM PADUKONE (CABN 298812)
     Assistant United States Attomey
 5
               450 Golden Gate Avenue, Box 36055
 6             San Francisco, California 9 41 02-3 49 5
               Telephone: (415) 436-6401
 7             FAX: (4ts) 436-7027
               EMAIL: Aseem.Padukone@usdoj.gov
 8
     Attorneys for United States of America
 9
                                         UNITED STATES DISTRICT COURT
10
                                      NORTHERN DISTRICT OF CALIFORNIA
11
                                             SAN FRANCISCO DIVISION
t2
t3
     UNITED STATES OF AMERICA,                            )   NO. 3:20-MJ-70014-MAG
14                                                        )
              Plaintiff,                                  ) NOTICE OF DISMISSAL
15                                                        )
        v.                                                )
16                                                        )
     YACOV LEVI ELBAZ,                                    )
t7                                                        )
              Defendant.                                  )
l8                                                        )

t9
              With leave of the Court, and pursuant to Federal Rule of Criminal Procedure 48(a), the United
20
     States   Attomey for the Northern District of California dismisses the above complaint against Yacov
21
     Levi Elbaz without prejudice.
22

23
     DATED                                                          Respectfully submitted,
24
                                                                    DAVID L. ANDERSON
25                                                                  United States Attomey

26

27                                                                  HALLIE HOFFMAN
                                                                    Chief, Criminal Division
28

     NOTICE OF DISMISSAL
     No CR 3:20-Mi-70014-MAG                                                                   v.   7   ll0l20l8
 1

              Leave is granted to the govemment to dismiss the complaint against Yacov Levi Elbaz.
 2

 J
     Date   February 3, 2020
 4                                                             HON. SALLIE KIM
                                                               United States Magistrate Judge
 5

 6

 l
 8

 9

10

11


12

13

14

15

16

t7

18

t9

20

2l
22

Z)

24

25

26

2l
28

     NOTICE OF DISMISSAL
     No. CR 3 :20-MJ-7001 4-MAG                                                             v.711012018
